--------------------------------------------------------------------------------

EXHIBIT C

SUNOPTA INC.
2016 PERFORMANCE SHARE UNIT AWARD AGREEMENT

     This Agreement is entered into as of ______________ , 2016 between SunOpta
Inc., a Canadian corporation (the “Company”), and  ______________________
(“Recipient”).

     On ______________ (the “Grant Date”) the Company’s Board of Directors or
the Compensation Committee of the Board of Directors (the “Board”) authorized
the grant of performance share units to Recipient pursuant to the Company’s
Amended 2013 Stock Incentive Plan (the “Plan”). Recipient desires to accept the
award subject to the terms and conditions of this Agreement.

     NOW, THEREFORE, the parties agree as follows:

     1. Award. Pursuant to the Plan, the Company grants to Recipient ______
performance share units (“PSUs”) with respect to the Company’s Common Shares.
Subject to the terms and conditions of this Agreement, the Company shall issue
to Recipient the number of Common Shares of the Company determined under this
Agreement based on (a) the performance of the Company as described in Section 2
and (b) Recipient’s continued employment as described in Section 3.

     2. Performance Conditions.

          2.1 Payout Factor. Subject to adjustment under Sections 3, 4, 5 and 6,
the number of Common Shares to be issued to Recipient shall be determined by
multiplying the Payout Factor by the number of PSUs granted pursuant to Section
1.

          2.2 Payout Factor.

               2.2.1 The “Payout Factor” shall be determined under the table
below based on the Return on Net Assets (“RONA”), as defined in and calculated
pursuant to Section 2.2.2:

RONA Payout Factor 8% (threshold) 50% 10% (target) 100% 12% or more (maximum)
200%

If RONA is between any two adjacent data points set forth in the first column of
the above table, the Payout Factor shall be determined by interpolation between
the corresponding data points in the second column of the table as follows: the
difference between RONA and the next lower data point in the first column shall
be divided by the difference between the next higher data point and the next
lower data point in the first column, the resulting fraction shall be multiplied
by the difference between the two corresponding data points in the second column
of the table, and the resulting product shall be added to the lower
corresponding data point in the second column of the table, with the resulting
sum being the Payout Factor.

--------------------------------------------------------------------------------

                2.2.2 RONA shall be calculated by taking the sum of operating
income for the Company’s 2018 fiscal year (“Fiscal 2018”) plus or minus, as
applicable, items of other income and expense incurred in Fiscal 2018 in the
normal course of business as determined by the Board in its discretion, and
dividing that amount by the Average Net Assets. “Average Net Assets” is defined
as total assets, excluding cash and intercompany receivables, less total
liabilities, excluding intercompany and external debt, calculated as an average
of the monthly closing balances for each month in Fiscal 2018, all as determined
by the Board in its discretion.

          2.3 Calculation of Performance Measures; Adjustments. Calculation of
RONA (and all components thereof) shall be based on the audited consolidated
financial statements of the Company and its subsidiaries or other information of
the Company, subject to any adjustments made by the Board in its discretion.
Adjustments to RONA (and all components thereof) for actual results may be made
by the Board for any reason, including but not limited to the occurrence of
unusual, extraordinary, non-recurring or any other circumstances that, in the
judgment of the Board, would cause the application of the existing performance
goals or measures to fail to fairly reflect the performance of the Company.
These circumstances may include acquisitions, divestitures, joint ventures,
regulatory developments, tax law changes, accounting changes, restructuring or
other special charges, or other occurrences.

     3. Employment Condition.

          3.1 Payout. In order to receive a payout of shares under this
Agreement, Recipient must be employed by the Company continuous from the Grant
Date until the last day of Fiscal 2018 (the “Vesting Date”), except as provided
by Sections 3.2, 3.3 and 4. For purposes of this Agreement, Recipient is
considered to be employed by the Company if Recipient is employed by the Company
or any parent or subsidiary of the Company (an “Employer”).

          3.2 Total Disability. If Recipient’s employment with the Company is
terminated at any time prior to the Vesting Date because of Total Disability,
Recipient shall be entitled to receive a pro-rated award following the Vesting
Date. The number of shares to be issued as a pro-rated award under this Section
3.2 shall be determined by multiplying the number of shares determined under
Section 2 by a fraction, the numerator of which is the number of days Recipient
was employed by the Company since the beginning of the Company’s 2016 fiscal
year and the denominator of which is 1096. For purposes of this Agreement, the
term “Total Disability” means a mental or physical impairment which is expected
to result in death or which has lasted or is expected to last for a continuous
period of 12 months or more and which causes Recipient to be unable, in the
opinion of the Company, to perform his or her duties as an employee of the
Company. Total Disability shall be deemed to have occurred on the first day
after the Company has made a determination of Total Disability.

          3.3 Death. If Recipient’s employment with the Company is terminated at
any time prior to the Vesting Date because of death, Recipient’s successor in
interest shall be entitled to receive a pro-rated portion of one-half of the
number of PSUs granted pursuant to Section 1, instead of an amount calculated
under Section 2. The pro-rated award under this Section 3.3 shall be determined
by dividing the number of PSUs granted pursuant to Section 1 by 2 and
multiplying that amount by a fraction, the numerator of which is the number of
days Recipient was employed by the Company since the beginning of the Company’s
2016 fiscal year and the denominator of which is 1096.

2

--------------------------------------------------------------------------------

          3.5 Other Terminations. If Recipient’s employment by the Company is
terminated at any time prior to the Vesting Date and neither of Sections 3.2 or
3.3 applies to such termination, Recipient shall not be entitled to receive any
shares under this Agreement.

     4. Company Sale. If a Company Sale (as defined in this Section 4) occurs
before the Vesting Date, Recipient shall be entitled to receive a payout of
shares no later than thirty (30) days following such event. The number of shares
issued under this Section 4 shall be the amount determined by the Payout Factor
calculated as if the performance period ended on the last day of the Company’s
most recently completed fiscal quarter prior to the date of the Company Sale.
For this purpose, RONA and the related Payout Factors in the table in Section
2.2 shall be adjusted by the Board, to appropriately reflect the shorter
performance period. For purposes of this Agreement, a “Company Sale” shall mean
the occurrence of any of the following events:

          (a) any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) as a result of which the holders of outstanding Voting
Securities immediately prior to the Merger do not continue to hold at least 50%
of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or

          (b) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company.

“Voting Securities” means securities of the Company ordinarily having the right
to vote for the election of directors.

     5. Payment. As soon as practicable following the completion of the audit of
the Company’s consolidated financial statements for Fiscal 2018, the Board shall
make all determination relating to, and approve, the calculation of RONA, the
Payout Factor and the corresponding number of shares issuable to Recipient.
Subject to applicable tax withholding, the number of shares shall be issued to
Recipient as soon as practicable following such determination (but in any event
on or before the March 15 following the Vesting Date). No fractional shares
shall be issued and the number of shares deliverable shall be rounded down to
the nearest whole share, and any remaining fractional shares shall be paid in
cash. In the event of the death of Recipient as described in Section 3.3 or a
Company Sale as described in Section 4, each of which requires an award payout
earlier than the Vesting Date, a similar process shall be followed within the
time frames required by those sections.

     6. Tax Withholding.

           6.1 If Recipient is a U.S. or Canadian taxpayer, Recipient
acknowledges that on the date that shares underlying the PSUs are issued to
Recipient, the fair market value of the Common Shares will be treated as
ordinary compensation income for federal and state and provincial income tax
purposes and employment tax purposes (FICA in the U.S. and EI and CPP in
Canada), and that the Company will be required to withhold taxes on these income
amounts pursuant to Section 6.2 below. The Company will inform employees in
other countries of the tax treatment of the PSUs and withholding requirements.

3

--------------------------------------------------------------------------------

           6.2 Prior to any relevant taxable or tax withholding event, as
applicable, Recipient agrees to make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all federal, state and other tax
withholding obligations. In this regard, Recipient authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy
applicable withholding obligations by one or a combination of the following:

                (a) withholding from Recipient’s or other cash compensation paid
by the Company and/or the Employer; or

               (b) withholding from proceeds of the sale of Common Shares
acquired upon vesting/settlement of the PSUs either through a voluntary sale or
through a mandatory sale arranged by the Company on Recipient’s behalf pursuant
to this authorization; or

               (c) withholding in Common Shares to be issued upon
vesting/settlement of the PSUs.

          6.3 If the withholding obligation is satisfied by withholding in
Common Shares, for tax purposes, Recipient is deemed to have been issued the
full number of Common Shares subject to the vested PSUs, notwithstanding that a
number of the Common Shares are held back solely for the purpose of paying the
withholding.

          6.4 Recipient agrees to pay to the Company or the Employer any amount
the Company or the Employer may be required to withhold or account for as a
result of this award that cannot be satisfied by the means previously described.
The Company may refuse to issue or deliver the shares or the proceeds of the
sale of shares if Recipient fails to comply with these obligations.

     7. Section 409A. The award granted pursuant to this Agreement is intended
to be exempted from or compliant with Section 409A of the Internal Revenue Code
(“Section 409A”) and shall be interpreted consistent with such intent. The
Company may amend this Agreement, adopt policies or procedures or take other
actions, including with retroactive effect,that the Company determines are
necessary or appropriate to exempt the award from the application of Section
409A or to comply with the requirements of Section 409A. Notwithstanding the
foregoing, the Company makes no representation or warranty to Recipient with
regard to the application of Section 409A to any amounts payable pursuant to
this Agreement and shall in no event be obligated to mitigate or indemnify for
any taxes otherwise imposed on the Recipient as a result of application of
Section 409A.

     8. No Right to Employment. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to interfere in any
way with the right of the Company to terminate Recipient’s employment at any
time for any reason, with or without cause.

     9. Miscellaneous.

          9.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and Recipient.

4

--------------------------------------------------------------------------------

          9.2 Notices. Any notice required or permitted under this Agreement
shall be in writing and shall be deemed sufficient when delivered personally to
the party to whom it is addressed or when deposited into the United States or
Canadian mail as registered or certified mail, return receipt requested, postage
prepaid, addressed to the Company, Attention: Corporate Secretary, at its
principal executive offices or to Recipient at the address of Recipient in the
Company’s records, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party.

          9.3 Assignment; Rights and Benefits. Recipient shall not assign this
Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.

          9.4 Further Action. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

          9.5 Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the province of Ontario. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.

          9.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.

  SUNOPTA INC.           By:           Name:           Title:                
RECIPIENT           Signature:           Print Name:           Date:  

5

--------------------------------------------------------------------------------